George Rose Smith, Justice. The Workmen’s Compensation Commission entered an award granting compensation to the appellee for ten weeks of total disability, together with medical expenses, attributable to a heart attack suffered in the course of his employment by Bradley County. The circuit court affirmed the award. The only question here is whether there is substantial evidence to support the Commission’s conclusion that there was a causal connection between the claimant’s work and his disability. On the morning of June 7, 1966, Adams assisted the foreman of the county bridge crew in dismantling a bridge made of heavy timbers. The day was hot, and the work hard. Shortly before noon Adams suffered chest pains that proved to be the onset of his disabling heart condition. That afternoon Adams quit work early and was taken by his wife to a hospital, where he was treated by Dr. Whaley, the only medical witness who testified. Dr. Whaley’s deposition was taken on interrogatories. Counsel for the claimant propounded a detailed question which, summarized Adams’s activities just before his illness and asked whether in Dr. Whaley’s opinion those activities had been a contributing factor in the onset of the attack. Dr. Whaley answered: “The term used by doctors in this sort of case would be that the physical exertion is a precipitating factor, a term very close to the word contributing.” A cross-interrogatory asked if it isn’t “highly unlikely that work on the day of the occurrence of the chest pains had any causal relation to the pains?” The answer: “No. The basic lesion had to develop slowly, but it is 'entirely possible that the precipitating event was a more vigorous heart action and flow rate through the diseased artery due to increased workload on the day in question.” The final cross-interrogatory read: “From all you know about this case, in your opinion, did the work on the day in question have any causal relation to the incomplete blockage of coronary blood flow?” Dr. Whaley answered: “As a simple matter of fact, I do not know, and to state an opinion on that basis would be foolish. I understand that the Commission has to determine one way or the other, but there is no clear medical reason for me to have an opinion.” Dr. Whaley’s testimony is evidently open to two interpretations. On the one hand, he expressed the opinion that the claimant’s work was a precipitating factor in the onset of the attack. Dr. Whaley twice underlined the the word precipitating. Webster’s Second New International Dictionary defines precipitate as “to hasten the occurrence of; as, to precipitate a journey, or a conflict.” That is plainly the sense in which the witness used the word. It is true that Dr. Whaley also declared that, as a simple matter of fact, he did not know whether the required causal connection existed. But the Commission J were at liberty to take that statement to mean merely that the doctor was unwilling to express complete certainty about a matter not admitting of such an inflexible view. We considered a similar situation in American Life Ins. Co. v. Moore, 216 Ark. 44, 223 S. W. 2d 1019 (1949), where we said: “Appellant insists that Dr. Monroe’s testimony is speculative, since he admitted the possibility that death was due to some other cause. But medicine, like the law, is not an exact science. If mathematical certainty were required, a surgeon would act at his peril in advising his patient to undergo an operation. The law does not compel adherence to a standard so precise. The effect of Dr. Monroe’s testimony is that in his opinion the most probable cause of death was a pulmonary embolism attributable to the fractured leg. . . No alternate theory has been proposed by appellant. We are unwilling to say that Dr. Monroe’s testimony is conjectural merely because his opinion did not preclude every other possible cause of death.” In the case at bar the Commission was also justified in considering the fact that Adams’s attack occurred under circumstances strongly indicating that it was work-connected. We have held, in cases too numerous to mention, that it is not our province to decide contested issues of fact in compensation cases, that it is the responsibility of the Commission to draw inferences when the testimony is open to more than a single interpretation, and that the Commission’s findings have the force of a jury verdict. Those principles demand that the Commission’s decision in the case at hand be upheld. Affirmed. Brown and Fogleman, JJ., dissent.